Citation Nr: 0519509	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-07 448	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to apportionment of the veteran's VA disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Melinda Anderson


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from June 
1973 to June 1977 and from October 1977 to July 1982.

This appeal to the Board of Veterans Appeals (Board) arose 
from a February 2001 Special Apportionment Decision by the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied an apportionment of the 
veteran's VA compensation benefits to the appellant, his 
former spouse.

In April 2005, to support her claim, the appellant testified 
at a hearing at the RO chaired by the undersigned Veterans 
Law Judge (VLJ) of the Board.  A transcript of the proceeding 
is of record.  At that hearing, she submitted additional 
evidence and waived her right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304 (2004).

Since, however, further development of the evidence is 
required before deciding the claim, the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.




REMAND

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
It is not necessary for the claimant to establish the 
existence of hardship to obtain an apportionment under 
38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

A "special" apportionment may be paid where hardship is shown 
to exist, but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).






The veteran is receiving VA disability compensation at the 
100-percent rate, as well as special monthly compensation 
(SMC) and disability benefits from the Social Security 
Administration (SSA).  In December 2000, he indicated that he 
was receiving $3,323 per month in VA benefits and an 
additional $867 per month in SSA disability benefits.  

During her recent hearing in April 2005, the appellant ex-
spouse stated that she separated from the veteran in June 
2000, and they were divorced in August 2001.  She requests 
that, at a minimum, she receive a general apportionment of 
the amount he received for being married during the time she 
was not living with him, but prior to their divorce.  The RO 
has not considered this ancillary issue.  And the Board, 
in turn, is unable to fairly adjudicate the appellant's claim 
without violating her statutory and regulatory procedural due 
process rights by addressing a question not initially 
considered by the RO.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Therefore, the case must be remanded to 
consider this issue.

Further, the file does not reflect that the RO has notified 
either party of the information or evidence necessary to 
substantiate the claim, as required by the Veterans Claims 
Assistance Act (VCAA), as codified at 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  The RO must:  (a) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (b) inform the claimant about 
the information and evidence that VA will 
seek to provide; (c) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (d) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got pertaining 
to your claim."  (Note:  this is aside 
from the additional evidence already 
recently submitted during her 
travel Board hearing in April 2005).

2.  The RO also must request that the 
appellant and the veteran submit current 
financial information, including all 
family income and expenses.

3.  Upon completion of the above 
development and after ensuring compliance 
with the VCAA, the RO should again 
consider the appellant's claim, reviewing 
all of the evidence added to the file 
since the December 2003 statement of the 
case (SOC).  This includes the additional 
evidence recently submitted during the 
April 2005 travel Board hearing.  The RO 
should specifically consider whether the 
appellant is entitled to a general 
apportionment from June 2000 to August 
2001, as well as a special apportionment.  
If an apportionment is not granted to her 
satisfaction, send her and her 
representative a supplemental SOC (SSOC) 
and give them time to respond to it.  All 
notices sent must conform to VA 
regulations and established procedures 
concerning simultaneously contested 
claims.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




